444 A.2d 975 (1982)
PEOPLE'S COUNSEL OF the DISTRICT OF COLUMBIA, Petitioner,
v.
PUBLIC SERVICE COMMISSION OF the DISTRICT OF COLUMBIA, Respondent.
No. 81-1309.
District of Columbia Court of Appeals.
April 21, 1982.
Before NEBEKER, FERREN,[*] and PRYOR, Associate Judges.


*976 ORDER
PER CURIAM.
Upon consideration of intervenor's motions to dismiss, and the responsive pleadings filed with respect thereto, this court has considered whether it has the jurisdiction to review the proceedings, and the Public Service Commission's part therein, by which the Federal Energy Regulatory Commission (FERC) approved the wholesale rate Potomac Electric Power Company could charge in its interstate sale of power to General Public Utilities Corporation, and is of the view that the Public Service Commission is preempted by the Federal Power Act from reviewing the reasonableness of the wholesale rate approved by the FERC. See F. P. C. v. Southern California Edison Co., 376 U.S. 205, 84 S. Ct. 644, 11 L. Ed. 2d 638 (1964); Narragansett Electric Co. v. Burke, 381 A.2d 1358 (S.Ct.R.I.1977). Accordingly, this court is without jurisdiction to review either the reasonableness of the FERC approved wholesale rate or the Public Service Commission's part in the FERC proceedings. It is, therefore
ORDERED that the petition of appeal be and hereby is dismissed.
NOTES
[*]  Associate Judge Ferren did not participate in the foregoing order.